SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1397
CA 13-02027
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND SCONIERS, JJ.


KENNETH M. SCHLAU, JR., PLAINTIFF-RESPONDENT,

                      V                             MEMORANDUM AND ORDER

CITY OF BUFFALO, BUFFALO URBAN RENEWAL AGENCY,
WESTERN NEW YORK ARENA, LLC, HSBC ARENA, ADT
SECURITY SERVICES, INC. (ADT), U. & S.
SERVICES, INC., DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.
(APPEAL NO. 4.)


WILSON,   ELSER, MOSKOWITZ, EDELMAN & DICKER LLP, NEW YORK CITY (GREGORY
J. DELL   OF COUNSEL), FOR DEFENDANTS-APPELLANTS CITY OF BUFFALO,
BUFFALO   URBAN RENEWAL AGENCY, WESTERN NEW YORK ARENA, LLC, HSBC ARENA,
AND ADT   SECURITY SERVICES, INC. (ADT).

ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (JOEL J. JAVA, JR., OF
COUNSEL), FOR DEFENDANT-APPELLANT U. & S. SERVICES, INC.

PAUL W. BELTZ, P.C., BUFFALO (DEBRA A. NORTON OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeals from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered October 30, 2013. The order, among other things,
denied the motions of defendants City of Buffalo, Buffalo Urban
Renewal Agency, Western New York Arena, LLC, HSBC Arena, ADT Security
Services, Inc. (ADT) and U. & S. Services, Inc. for leave to renew
and/or reargue their motions to compel the production of complete
copies of plaintiff’s medical records.

     It is hereby ORDERED that said appeals are unanimously dismissed
without costs.

     Same Memorandum as in Schlau v City of Buffalo ([appeal No. 1]
___ AD3d ___ [Feb. 13, 2015]).




Entered:    February 13, 2015                     Frances E. Cafarell
                                                  Clerk of the Court